Detailed Action
This office action is in response to the amendments filed on 12/14/2021

Status of Claims
Claims 1, 3-5 ,7, 10-13 and 15 are allowed.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest sidelink (SL) communication feature, specifically, “receiving, from a base station, information regarding a number of reserved bits configured for each resource pool; 
transmitting, to a second apparatus through a physical sidelink control channel (PSCCH), a first sidelink control information including (i) the reserved bits with a value set to zero, (ii) format information regarding a second sidelink control information, and (iii) resource information regarding the second sidelink control information; and 
transmitting, to the second apparatus through a physical sidelink shared channel (PSSCH) related to the PSCCH, the second sidelink control information including information regarding hybrid automatic repeat request (HARQ) feedback, to the second apparatus through physical sidelink shared channel (PSSCH) related to the PSCCH, wherein the number of reserved bits included in the first sidelink control claims 1, 13, and 15.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Zhang et al. (Publication No. US 2021/0258764), the prior art disclosure relates to a flexible physical channel configurations that support efficient transmission of discovery messages thereby enabling, among other things, SL discovery enhancement for NR; see abstract.  In specific, a UE-102 transmit a control message (e.g. SCI) on the PSCCH including a first part of a discovery message to a UE-104 [second apparatus]; see ¶ 0051. The control message may also include other information, which schedules the transmission of a data message on the PSSCH that carries the second part of the discovery message; see ¶ 0051. The other information includes PSSCH scheduling related control information [second sidelink control information]; see ¶ 0051. In addition, a set of bits [reserve bits] in SCI is used to indicate the case/configuration ID [use]; see ¶ 0061.However, the prior art fails to disclose the feature of transmitting, to a second apparatus through a physical sidelink control channel (PSCCH), a first sidelink control information including (i) the reserved bits with a value set to zero, (ii) format information regarding a second sidelink control information, and (iii) resource information regarding the second sidelink control information.
Yoon et al. (Publication No. US 2021/0258764), the prior art disclosure relates a UE that transmits control information and data for V2X communication or direct link (e.g., D2D, ProSe, or SL) communication to another UE, and an eNodeB 200 that provides control information to the UE for the purpose of supporting V2X communication or direct link (e.g., D2D, ProSe, or SL) communication; see ¶ 0260. In specific, a User equipment A (UE-A) transmit information to U E-B on PSCCH [first sidelink information]; see Figure 8. The UE-A transmit information to the UE2 on PSSCH [second sidelink information]; see Figure 8. The PSCCH information [first sidelink information], transmitted by UE-A, includes reserved bits; see Figure 8. However, the prior art fails to disclose the feature of transmitting, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472